Citation Nr: 1539280	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  13-18 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss disability.

2.  Entitlement to service connection for a gastrointestinal disability, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2013, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in August 2014, he withdrew his hearing request. 

In April 2015, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Subsequently, in a July 2015 rating decision, the RO granted entitlement to service connection for peripheral neuropathy of the lower extremities.  As that issue on appeal was granted, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The probative evidence does not relate a current gastrointestinal disability to active service.

2.  The results of the audiological evaluation have indicated the Veteran has no worse than Level I hearing impairment in his right ear and Level VII hearing impairment in his left ear.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastrointestinal disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for a compensable initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  VCAA notice concerning claims for service connection was provided in August 2009.  While this letter did not specifically mention his gastrointestinal claim as it was not initially listed on his application, the Veteran returned the August 2009 letter with handwritten statements to include discussion of his gastrointestinal problems.  Thus, it is clear the Veteran understood that the general information in that letter also applied to his gastrointestinal claim.  
Regarding the appeal for an increased rating, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, post-service treatment records, and VA examination reports. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


      Service Connection

The Veteran contends that his claimed gastrointestinal disability is related to his military service.  Specifically, he asserts that his disability is due to exposure to herbicides.  The Board notes that the Veteran served in the Republic of Vietnam during the Vietnam era.  Thus, he is presumed to have been exposed to an herbicide agent in service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  

Service connection may be established for a disability resulting from disease          or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

If a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases will be presumed to have   been incurred in service even though there is no evidence of that disease during the period of service at issue if the requirements of 38 C.F.R. § 3.307(a)(6) are met and the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

For purposes of this case, the Board notes that the list of diseases associated with exposure to certain herbicide agents does not include a gastrointestinal disability.  38 C.F.R. § 3.309(e).  As such, the Veteran cannot avail himself of the presumptive provisions to establish entitlement to service connection for the claimed condition.

Nevertheless, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran asserts that his claimed gastrointestinal disability is due to swimming, bathing, drinking and eating food from the water surrounding the U.S.S. St. Paul, one of the ships he was stationed on while in service. 

Service treatment records dated in January 1968 show that the Veteran complained of diarrhea on two occasions that month.  A treatment record dated in February 1968 shows an impression of bacterial gastroenteritis.  An April 1969 service treatment record reflects complaints of diarrhea and cramps.  A July 1970 treatment record shows that the Veteran complained of diarrhea which was associated with gastroenteritis.  

Post service treatment records show that in an emergency treatment record dated in April 1997, the Veteran was diagnosed with gastroenteritis and chest pain.  The Veteran reported developing nausea, vomiting and diarrhea.  A July 2005 private treatment record shows that the Veteran complained of diarrhea and cramping.  He was diagnosed with gastroenteritis with diarrhea.  A November 2006 emergency room note indicated that the Veteran complained of chest pains, nausea, vomiting and diarrhea.  He reported having a sensitive stomach.  The private examiner noted an impression of atypical chest pain, likely secondary to gastroenteritis and gastroenteritis, likely secondary to food poisoning and dehydration.  

Pursuant to the April 2015 Board remand, the Veteran was afforded a VA examination in June 2015.  The Veteran was diagnosed with acute gastroenteritis (AGE).  The Veteran reported a history of "at least 10 times" in his life, since his time in service, getting the "stomach flu" with vomiting and diarrhea resulting in hospitalization.  He noted dehydration and being admitted to the hospital for fluids and treatments.  He stated that between bouts of AGE he was "fine." 

Upon examination, the Veteran was found to have occasional episodes of bowel disturbance with abdominal distress.  No weight loss, malnutrition or other physical findings or complications were noted. 

The examiner opined that it was less likely than not that the Veteran's acute gastroenteritis was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that after a review of the claims file, the Veteran's post service medical record, verbal history and physical examination, she did not find evidence sufficient to state that there was a 50 percent or better probability that the disorder began in service or was otherwise etiologically related to any in-service disease event or injury, to include exposure to herbicides in the Republic of Vietnam.  She also noted that the Veteran had bouts of AGE similar (albeit more severe) to what most people got many times throughout their life.  The examiner found no records to indicate that any parasite was ever found or any atypical bacteria to tie the Veteran's condition to his service in Vietnam. 

In consideration of the evidence of record, the Board determines that the preponderance of the evidence is against the claim of service connection for a gastrointestinal disability.  The record contains no medical opinion linking a current gastrointestinal disability to his active service.  The only medical opinion of record addressing the relationship between the Veteran's current condition and service is that of the June 2015 VA examiner, and such opinion is against the claim. 

In this regard, the Board finds the opinion of the VA examiner to be most probative as to whether there is a possible relationship between the Veteran gastrointestinal condition and his service.  In rendering the opinion, the examiner considered the Veteran's reported history, the records in the claims file, and the examination findings, and an adequate rationale was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Thus, this opinion is highly probative.  Further, there is no medical opinion to the contrary. 

To the extent that the Veteran himself believes that his gastrointestinal disability is connected to an in-service incident, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion as to the etiology of such a disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, a gastrointestinal condition requires medical testing to diagnose and its cause is medically complex in nature, thereby requiring medical expertise to determine the etiology.  Accordingly, his opinion as to the diagnosis or etiology is not competent medical evidence.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

      Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran contends that he is entitled to a higher initial disability rating for his hearing loss.  Service connection for hearing loss was granted in an April 2010 rating decision.  The RO assigned a zero percent (noncompensable) rating under 38 C.F.R. § 4.85, DC 6100.  The assigned evaluations for hearing loss are determined by mechanically, so nondiscretionarily, applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, DC 6100.  

An exceptional pattern of hearing impairment occurs when the puretone threshold  at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  Each ear is considered separately.  38 C.F.R. § 4.86.

The Veteran was afforded a VA audiological examination in February 2010.  The Veteran reported he had difficulty hearing in crowds and hearing soft voices.  


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
20
55
65
75
54
96
LEFT
30
85
85
100
75
80

Applying the results from the February 2010 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear.  The Board notes, based upon the findings reported above, that the Veteran meets the criteria for exceptional hearing loss in the left ear in that the puretone threshold for his left ear is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  As such, the Roman numeral designation for hearing impairment may be taken from either Table VI or Table VIA, whichever results in the higher numeral.  Using Table VI, Level V hearing was demonstrated for the left ear.  Using Table VIA, based upon puretone results only, the Veteran was shown to have Level VI hearing in the left ear, which is elevated to Level VII pursuant to 38 C.F.R. § 4.86(b).

Pursuant to the April 2015 Board remand, the Veteran was afforded a VA audiological examination in June 2015.  The Veteran noted that he could still work because everyone talked so loud that he could understand them.  He noted that if someone with a soft voice spoke, he would have trouble hearing what they were saying.  He noted that when watching TV, he would have to turn up it up or ask his wife what was said.  

On that occasion, puretone thresholds, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
20
55
55
80
53
92
LEFT
20
75
85
85
66
80

Applying the results from the June 2015 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear.  The Board notes, based upon the findings reported above, that the Veteran again meets the criteria  for exceptional hearing loss in left ear.  Using Table VI, Level IV hearing was demonstrated for the left ear.  Using Table VIA for the left ear, based upon puretone results only, the Veteran was shown to have Level V hearing, which is elevated to Level VI under 38 C.F.R. § 4.86(b).

Applying the findings above to Table VII, when one ear has Level I hearing loss and the other ear has Level VI or VII hearing loss, a zero percent (noncompensable) rating is assigned.

After a review of the record, the Board finds that the evidence reveals a hearing impairment consistent with a zero percent (noncompensable) disability rating.   Even when taking into consideration the Veteran's exceptional pattern of hearing impairment for his left ear, application of the reported findings result in no worse than a zero percent (noncompensable) rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  As such, a higher rating is denied.

The VA examinations were conducted in accordance with 38 C.F.R. § 4.85(a) and are highly probative.  The Veteran noted his difficulties with his hearing and the Board finds no prejudice in deciding the claim.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life.  However, the evaluation of hearing loss is predicated upon the results of the audiology studies of record.  See Lendenmann, supra.  The findings on examination are more probative than the lay contentions as to the extent of hearing loss.  In the absence of any additional medical evidence showing a more severe hearing disability, and based on the results of the audiological evaluation discussed above, a rating higher than zero percent (noncompensable), is not warranted.

It was noted by the examiners that the Veteran reported trouble understanding speech which is soft or hearing in crowds.  However, the effects do not show an unusual disability picture such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015).  The symptoms of his disability have been accurately reflected by the schedular criteria.  The effects arise due to the underlying hearing impairment contemplated by the ratings.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected hearing loss disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  An exceptional disability picture is also not shown when the Veteran's disabilities are considered in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362  (Fed. Cir. 2014).

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  The Veteran indicated at his June 2015 VA examination that his hearing loss did not affect his work as a correctional officer.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss disability is denied.

Entitlement to service connection for a gastrointestinal disability is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


